—In a proceeding, inter alia, to deem a notice of claim to have been timely served pursuant to General Municipal Law § 50-e (5), the respondents appeal from an order of the Supreme Court, Rockland County (Meehan, J.), dated October 27, 1997, which granted the petition.
Ordered that the order is affirmed, with costs.
The court did not err in deeming the notice to be timely served under the peculiar facts of this case (see, General Municipal Law § 50-e [5]). Miller, J. P., Ritter, Copertino and Altman, JJ., concur.